DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 16 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 02/15/2021)

With respect to claim 1 the prior art discloses An imaging element comprising: 
a reading circuit that reads out, from a photoelectric conversion element, captured image data obtained by imaging a subject by the photoelectric conversion element and is incorporated in the imaging element; 
a memory that is capable of storing the captured image data read out from the photoelectric conversion element by the reading circuit and is incorporated in the imaging element; 
and an output circuit that outputs output image data based on the captured 

Koyama et al US 2015/0066840 teaches a method of reducing the input data frame rate if movement is detected in the input data image. However, the prior art does not teach or fairly suggest wherein the output circuit outputs the output image data to the outside at a first frame rate, 
the reading circuit reads out the captured image data from the photoelectric conversion element at a second frame rate, 
the reading circuit reads out the captured image data from the photoelectric conversion element using a first reading method or a second reading method having a smaller read data amount than the first reading method, 
in a case of the first reading method, the first frame rate is a frame rate corresponding to the second frame rate, and in a case of the second reading method, the first frame rate is a frame rate lower than in the case of the first reading method, 
and the first reading method and the second reading method are switched in accordance with a detection result of a detection circuit that detects a motion of the subject.

With respect to claim 15 the prior art discloses An image data processing method for an imaging element incorporating a reading circuit that reads out, from a photoelectric conversion element, captured image data obtained by imaging a subject by the photoelectric conversion element, a memory that is capable of storing the 

Koyama et al US 2015/0066840 teaches a method of reducing the input data frame rate if movement is detected in the input data image. However, the prior art does not teach or fairly suggest outputting the output image data to the outside at a first frame rate by the output circuit included in the imaging element; 
reading out the captured image data from the photoelectric conversion element at a second frame rate by the reading circuit; 
reading out the captured image data from the photoelectric conversion element using a first reading method or a second reading method having a smaller read data amount than the first reading method by the reading circuit; 
in a case of the first reading method, setting the first frame rate to a frame rate corresponding to the second frame rate; 
in a case of the second reading method, setting the first frame rate to a frame rate lower than in the case of the first reading method; 
and switching between the first reading method and the second reading method in accordance with a detection result of a detection circuit that detects a motion of the subject.

With respect to claim 16 the prior art discloses A non-transitory computer-

Koyama et al US 2015/0066840 teaches a method of reducing the input data frame rate if movement is detected in the input data image. However, the prior art does not teach or fairly suggest wherein the output circuit outputs the output image data to the outside at a first frame rate, 
the reading circuit reads out the captured image data from the photoelectric conversion element at a second frame rate, 
the reading circuit reads out the captured image data from the photoelectric conversion element using a first reading method or a second reading method having a smaller read data amount than the first reading method, 
in a case of the first reading method, the first frame rate is a frame rate corresponding to the second frame rate, and in a case of the second reading method, the first frame rate is a frame rate lower than in the case of the first reading method, 
and the first reading method and the second reading method are switched in accordance with a detection result of a detection circuit that detects a motion of the 

Dependent claims 2 - 14 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696